ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeals of --                                  )
                                               )
Lulus Ostrich Ranch                            )       ASBCA Nos. 60980, 61225, 61226
                                               )
Under Contract No. FA3016-12-P-0015            )

APPEARANCE FOR THE APPELLANT:                          Mr. William R. Hayward
                                                        Owner

APPEARANCES FOR THE GOVERNMENT:                        Jeffrey P. Hildebrant, Esq.
                                                        Air Force Deputy Chief Trial Attorney
                                                       Heather M. Mandelkehr, Esq.
                                                       Maj Ryan P. Payne, USAF
                                                        Trial Attorneys

                OPINION BY ADMINISTRATIVE JUDGE MCILMAIL

       The parties have settled their dispute and request that the Board enter judgment
in favor of appellant. It is the Board's decision, pursuant to 41 U.S.C. §§ 7105(e),
7108(b ), and the parties' joint request, that the appeals are sustained. In the nature of a
consent judgment, the Board makes a monetary award to appellant in the amount of
$3,600. This amount is inclusive of all interest, and no further interest shall be paid.
Each party will bear its own costs.

       Dated: 18 January 2018




                                                   ~Administrative Judge
                                                    Armed Services Board
                                                    of Contract Appeals


(Signatures continued)
                                                 I concur




 OWEN C. WILSON
 Administrative Judge                            Administrative Judge
 Acting Chairman                                 Vice Chairman
 Armed Services Board                            Armed Services Board
 of Contract Appeals                             of Contract Appeals



      I certify that the foregoing is a true copy of the Opinion and Decision of the
Armed Services Board of Contract Appeals in ASBCA Nos. 60980, 61225, 61226,
Appeals of Lulus Ostrich Ranch, rendered in conformance with the Board's Charter.

      Dated:



                                                 JEFFREY D. GARDIN
                                                 Recorder, Armed Services
                                                 Board of Contract Appeals




                                          2